Citation Nr: 1433950	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-10 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a lung disability other than asbestosis, to include chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter




ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1963 to June 1967.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a Board hearing before the undersigned in April 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file.

As discussed in more detail below, the evidence of record demonstrates that the Veteran has two disabilities affecting his lungs-namely, asbestosis and COPD.  The Veteran asserts that his lung disabilities were caused by in-service asbestos exposure.  Significantly, the evidence of record is at the very least in equipoise as to whether the Veteran's current asbestosis is in fact related to this in-service exposure.  In contrast, the evidence of record inadequately addresses the etiology of his COPD.  As such, the Board is bifurcating the issue so that it can provide a favorable decision on the merits addressing the Veteran's asbestosis claim, and so that it can order additional development where open medical questions exist as to the etiology of his COPD, or any other current lung disability other than asbestosis.  For the sake of clarity, the Board has recharacterized these issues above.

The Veteran's service connection claim for a lung disability other than asbestosis, to include COPD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the Veteran was exposed to asbestos during his period of active duty military service.

2.  The evidence of record is in equipoise as to whether the Veteran's current asbestosis disability is causally related to his in-service exposure to asbestos.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, service connection for asbestosis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.

II.  Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In this connection, the Veteran asserts that his current lung disabilities were caused by in-service exposure to asbestos.  
There is no specific statutory guidance regarding claims for service connection for asbestosis or other asbestos-related diseases, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The M21-MR adds that where service-connection is requested for a disability involving asbestos exposure, as in this case, VA must determine whether or not service records demonstrate the veteran was exposed to asbestos during service, whether development has been accomplished sufficient to determine if the veteran was exposed to asbestos either before or after service, and whether a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR, Pt. IV, Subpt. ii, Ch. 2, Sec. C, Para. 9(h) (M21-1MR, IV.ii.2.C.9.h).

Turning first to Shedden element (1), current disability, the M21-MR indicates that inhalation of asbestos fibers can produce fibrosis, asbestosis, and pleural effusions, among other lung problems.  M21-1MR, IV.ii.2.C.9.b.  Significantly, it is undisputed that the Veteran has asbestosis.  In an August 18, 1995 report, Dr. R.E.C., a B-reader, reviewed the Veteran's x-rays and noted generalized profusion of small irregular opacities in the lungs consistent with the possibility of past chronic exposure to asbestos.   Shortly thereafter, after reviewing the Veteran's spirometry test results, Dr. F.M. noted that the Veteran clearly had evidence of asbestosis.  See the September 10, 1996 report of Dr. F.M.  More recently, a September 2009 VA examiner also diagnosed the Veteran with asbestosis upon examination, and a May 2011 VA examiner subsequently noted "asbestos exposure with resultant changes" on chest x-ray.  Element (1) of Shedden, current disability, is accordingly satisfied.  

As noted above, the Veteran's other diagnosed lung disability-COPD-is addressed in the REMAND section below.   

Turning next to element (2), in-service disease or injury, the Veteran's service treatment records include no documented complaints of, or treatment for any problems with his lungs.  The Veteran nevertheless asserts that he suffered injury to his lungs by breathing in asbestos fibers while serving on board the U.S.S. Tawasa.  In particular, at the April 2014 hearing, the Veteran recalled breathing in dust particles while serving as a boatswain's mate and living on the Tawasa as it was being refurbished.  He testified that he himself had to dust off pipes and chip paint without face protection as part of his duties, and he walked through clouds of asbestos as it was being disturbed during the refurbishing of the ship.  He also testified that during service, he would breathe in dust particles from winches and brake shoes made out of asbestos that were used to tow barges.

The Veteran's service personnel records confirm service aboard Tawasa for a three year period.  His DD-214 also confirms service as a deck hand.  Although the record alludes to a document suggesting that duties performed as a boatswain's mate generally involve minimal exposure to asbestos, the Board finds no reason to doubt that the Veteran breathed in dust products when stirred up during ship renovations, and in the performance of his specific duties in the shipyard as he so testifies.  Indeed, the Veteran is competent to attest to his own observable symptoms and in-service experiences, and there is no evidence of record suggesting that the Veteran is not being entirely forthright with VA.  Moreover, the Veteran has submitted an article discussing the regular exposure to asbestos a Navy seaman had while performing shipboard activities.  

Notably, after separation from service, the Veteran worked for a steel company doing ship demolition for almost 30 years.  He concedes that he had post-service asbestos exposure, but asserts that during much of this time he was using government-compliant equipment to protect from harm.

As discussed above, the medical evidence of record confirms that the Veteran has asbestosis.  Thus, the key question at issue in this case is not whether the Veteran had prior asbestos exposure, but rather, when his asbestos exposure occurred.  The M21-MR specifies that the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  M21-1MR, IV.ii.2.C.9.d.  Based on a review of the Veteran's competent and credible testimony and the medical evidence of record, the Board finds it equally probable that the Veteran breathed in asbestos fibers while performing duties on board Tawasa in the mid-1960s, and had similar exposure to such fibers in the decades subsequent to his service while working as a ship breaker.  Indeed, some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1MR, IV.ii.2.C.9.f. (emphasis added).  

Thus, the Board resolves all doubt in the Veteran's favor and finds that the Veteran was exposed to asbestos in performance of his duties while serving on Tawasa during his period of active duty service.  Element (2) of Shedden is accordingly satisfied.  

Finally, with respect to element (3), nexus or relationship, the Board reiterates that the Veteran has a current asbestos-related lung disease.  Although both the September 2009 and May 2011 VA examiners recognized that the Veteran may have had asbestos exposure both during and after service, they both stated it was more likely that the Veteran's post-service exposure caused the Veteran's asbestosis because the Veteran had a longer post-service career working with or around asbestos than he had in service.  Crucially however, it does not follow that simply because the Veteran worked around asbestos for decades after service that his initial exposure in the military could not have also caused or contributed to his current disability.   Indeed, the September 2009 VA examiner specifically stated that he could not speculate as to the relative contributions of the Veteran's in-service and post-service asbestos exposures to his subsequent development of asbestosis.  Similarly, in this case, on this record, any weight given to one exposure over another as a contributory cause of asbestosis would amount to nothing more than speculation by the Board.  The evidence for and against a finding that the Veteran's asbestosis is related to his in-service asbestos exposure is in relative equipoise, and the Board again resolves all doubt in the Veteran's favor.   Element (3) is satisfied, and the benefit sought on appeal is allowed.  


ORDER

Service connection for asbestosis is granted.


REMAND

Although the evidence of record is sufficient to award service-connection for the Veteran's diagnosed asbestosis above, additional development is required before a decision on the merits can be made as to whether an award of service connection is warranted for any other lung disease, to include COPD diagnosed by VA examiners in September 2009 and May 2011.

Specifically, a VA examination is necessary to address the open question as to whether the Veteran's currently diagnosed COPD is related to his in-service exposure to asbestos.  In addition, even if no such relationship exists, it is possible that the Veteran's asbestosis [which the Board has service-connected above] caused or aggravated the Veteran's COPD beyond its natural progression.  As such, service-connection for COPD must also be adjudicated on a secondary basis.  On remand the AOJ should send the Veteran notice of the statutory and regulatory provisions addressing direct and secondary service-connection claims, outlined 38 C.F.R. §§ 3.303 and 3.310 respectively.  38 C.F.R. § 3.159(b) (2013).

In addition, the Veteran should also be afforded an opportunity to submit, or authorize VA to obtain on his behalf, additional private treatment records from K.P. relating to treatment for his lung disabilities that date later than June 2011.  The Veteran testified at his April 2014 hearing that all his respiratory treatment is with K.P.  See the April 2014 hearing transcript, at 11-14.  


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an updated notice letter in compliance with the VCAA addressing his newly characterized service-connection claim for a lung disability other than asbestosis, to include COPD.  This letter should inform the Veteran of the information and evidence that is necessary to substantiate his service-connection claim on both a direct and secondary basis, in terms of 38 C.F.R. §§ 3.303 and 3.310, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  

2.  With any needed assistance by the Veteran, request and obtain any relevant treatment records from K.P. dated subsequent to June 2011 and associate them with the Veteran's claims file.  

3.  After completing the development outlined in items (1) and (2) above, schedule the Veteran for an examination to determine the nature and etiology of his current lung disability or disabilities (other than asbestosis).  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA or VBMS eFolder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any lung disability present other than asbestosis, to include COPD.  For each identified disability, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in, or is otherwise related the Veteran's active service.  

For the purposes of this opinion, the examiner should accept as true that the Veteran had asbestos exposure while on active duty.

Notwithstanding the above, the examiner should also offer an opinion as to whether it is at least as likely as not that any diagnosed lung disability was caused or aggravated beyond its natural progression by his service-connected asbestosis.  

With respect to the Veteran's COPD in particular, if such disability has in fact resolved since the time of the Veteran's last VA examination, this should be made clear.  If such is the case, the examiner should still provide opinions as to whether it is at least as likely as not that the Veteran's prior history of such disability was related to his period of active service, or was caused or aggravated by his service-connected lung disabilities.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

A rationale for all opinions expressed should be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


